Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 23, 2015

                                    No. 04-14-00922-CV

                                  John E. RODARTE, Sr.,
                                         Appellant

                                              v.

         TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICE,
                               Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-12625
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
       By order dated August 31, 2015, this court denied appellant’s motion to strike the
appellee’s brief and granted the appellee’s motion for extension of time to file its brief. On
September 8, 2015, appellant filed an additional “notice of complaint” which we have construed
as a motion to reconsider our prior order. Appellant’s motion is DENIED.


       It is so ORDERED on September 23, 2015.

                                                          PER CURIAM




       ATTESTED TO: ________________________________
                    Keith E. Hottle
                    Clerk of Court